Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is a restriction/election requirement of Application Ser. No. 16/997,403 filed 08/19/2020. 
This application is in continuation of allowed Application No. 15/033,607 filed 04/29/2016 now U.S. Patent No. 10,833,340 issued 11/10/2020. 
Claims 1-40 are currently pending in this application, and all the claims are subject to restriction / election requirement.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I	Claim 1-18, drawn to a method determining the ratio of the oxidized and reduced form of a redox couple in a solution, classified in H01M8/04194
Group II	Claim 19-38, drawn to a method of maintaining an electrochemical cell, classified in H01M8/04298.
Group III	Claim 39, drawn to a device comprising at least one pair of electrodes, a control system, software capable of calculating the ratio of absolute value of first and second current between electrodes, the device used in implementation of the method of determining the ratio of the oxidized and reduced forms of redox couple in a solution, classified in H01M8/0444.
Group IV	Claim 40, drawn to a device comprising at least one pair of electrodes, a control system, software capable of calculating the ratio of absolute value of first and second current between electrodes, the device used in implementation of the method of maintain an electrochemical cell, classified in H01M8/00.
The invention of Group I, II, III and IV are related as follows:
Group I and Group II: 
The invention of Group I (claim 1-18) drawn to a method and Group II (claim 19-38) drawn to a different method are related as distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The invention of Group I, claims 1-18, is directed to a method of determining a ratio of an oxidized and reduced forms of a redox couple and the method involves the steps of contact first stationary and first counter electrode, and second stationary electrode and second counter electrode to the solution, applying first potential at the first electrode and measuring the first current, and applying a second potential at the second electrode and measuring the second current, wherein the ratio of the first current and second current reflects the ratio of oxidized and reduced form of the redox couple. The invention of Group II claim 19-38, directed to a method of maintaining an electrochemical cell, said cell having at least one half cell comprising an oxidized and reduced forms of a redox couple and the method comprising the steps of determining a ratio of an oxidized and reduced forms of a redox couple, and  oxidizing  or reducing the solution so as to alter a balance of the oxidized and reduced form of the redox couple, to a degree dependent on the ratio of the absolute valuer of the first and second current . The two methods have two different function, the first to measure a concentration of chemical species, while the second method is used for maintaining an electrochemical cell by oxidizing or reducing the solution.  Therefore, the two methods have different operations, do not overlap in scope and are not obvious variant and require different fields of search. The inventions require a different field of searching of different classes and sections employing different search strategies or search queries. Hence a restriction between the method of Group I and the method of Group II is required.
Group I and Group III
The invention of Group I (claim 1-18) directed to a method and the invention of Group III (claim 39) directed to a device are related process and apparatus for its practice.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the invention of Group I is directed to a method of determining a ratio of an oxidized and reduced forms of a redox couple, and the method involves the steps of contact first stationary and first counter electrode and second stationary electrode and second counter electrode to the solution, applying first potential at the first electrode and measuring the first current, and applying a second potential at the second electrode and measuring the second current, wherein the ratio of the first and second current reflect the ratio of oxidized and reduced form of the redox couple. The device of invention Group III includes the first electrode and the second electrode and further includes a controller system including a power source and sensors associated with the pair of electrodes; and software capable of calculating the absolute value of the first and second current collector. The device of invention Group III as recited contains a control system and software components not required by or recited in the method claims of Group I. The device of Group III can, therefore, be used to practice another materially process that require a control system to measure concentration of components in a system. The inventions require a different field of searching of different classes and sections employing different search strategies or search queries. Hence a restriction between the method of Group I and the device of Group III is required.
Group I and Group IV
The invention of Group I (claim 1-18) directed to a method and the invention of Group IV (claim 40) directed to a device are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different design. The invention of Group I (claims 1-18) is directed to a method of determining a ratio of an oxidized and reduced forms of a redox couple and the method involves the steps of contact first stationary and first counter electrode and second stationary electrode and second counter electrode to the solution, applying first potential at the first electrode and measuring the first current, and applying a second potential at the second electrode and measuring the second current., wherein the ratio of the first and second current reflect the ratio of oxidized and reduced form of the redox couple. The device of invention Group IV (claim 40) directed to a device used in implementation of a method of maintaining an electrochemical cell by determining the ratio of an oxidized form and a reduced form in redox couple in a solution includes the first electrode and the second electrode, and oxidizing or reducing the solution so as to alter the balance between the oxidized and reduced for of the redox couple in the solution to a degree dependent on the ratio of the first current and second current;  and further includes a controller system including a power source and sensors associated with the pair of electrodes; and software capable of calculating the absolute value of the first and second current collector. The device of invention Group IV as recited is capable of oxidizing or reducing the solution, and also contains a control system and software components not required by or recited in the method claims of Group I, and has a different design and different mode of operation than required by the method of Group I. The inventions require a different field of searching of different classes and sections employing different search strategies or search queries. Hence a restriction between the method of Group I and the device of Group IV is required.
Group II and Group III
The invention of Group II (claim 19-38) directed to a method of maintaining an electrochemical cell, and the invention of Group III (claim 39) directed to device used in the implementation of a method of determining the ratio of oxidized and reduced form in a redox couple in solution are unrelated inventions. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different design. The invention of Group II is directed to a method of maintaining an electrochemical cell, said cell having at least one half cell comprising an oxidized and reduced forms of a redox couple and the method comprising the steps of determining a ratio of an oxidized and reduced forms of a redox couple, and oxidizing or reducing the solution to as to alter the balance of the oxidized and reduced form in solution to a degree dependent on the ratio of the first and second current.  The device of invention Group III includes the first electrode and the second electrode and further includes a controller system including a power source and sensors associated with the pair of electrodes; and software capable of calculating the absolute value of the first and second current collector. The device of invention Group III does not oxidize or reduce the solution as recited in the method claim of Group II, and further it contains a control system and software components not required by or recited in the method claims of Group II. The device of Group III can, therefore, be used for other methods that require a control system to maintain an electrochemical system. The inventions require a different field of searching of different classes and sections employing different search strategies or search queries. Hence a restriction between the method of Group II and the device of Group III is required. 
Group II and Group IV:
The invention of Group II (claim 19-38) directed to a method of maintaining an electrochemical cell, and the invention of Group IV (claim 40) directed to a device of maintaining an electrochemical cell are related process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another materially different process. The invention of Group II, claim 19-38, is directed to a method of maintaining an electrochemical cell, said cells having at least one half cell comprising an oxidized and reduced forms of a redox couple and the method comprising the steps of determining a ratio of an oxidized and reduced forms of a redox couple involves the steps of contact first stationary and first counter electrode and second stationary electrode and second counter electrode to the solution, applying first potential at the first electrode and measuring the current, and applying a second potential at the second electrode and measuring the current, and oxidizing or reducing the solution so as to alter the balance of the oxidized and reduced form in solution to a degree dependent on the ratio of the first and second current.  The device of invention Group IV directed to a device used in implementation of a method of maintaining an electrochemical cell by determining the ratio of an oxidized form and a reduced form in redox couple in a solution includes the first electrode and the second electrode, and oxidizing or reducing the solution so as to alter the balance between the oxidized and reduced for of the redox couple in the solution to a degree dependent on the ratio of the first current and second current; and further includes a controller system including a power source and sensors associated with the pair of electrodes; and software capable of calculating the absolute value of the first and second current collector. The device of invention Group IV as recited contains a control system and software components not required by or recited in the method claims of Group II. The device of Group IV can, therefore, be used for other methods that require a control system to maintain an electrochemical cell. The inventions require a different field of searching of different classes and sections employing different search strategies or search queries. Therefore, a restriction between the method of Group II and the device of Group IV is required.
Group III and Group IV: 
The invention of Group III (claim 39) directed to device, and the invention of Group IV (claim 40) also directed to a different device are related as distinct products. The device of invention Group III is directed to a device for implementation a method of measuring the ratio of an oxidized and reduced forms of a redox couple in a solution. The device includes the first electrode and the second electrode and further includes a controller system including a power source and sensors associated with the pair of electrodes; and software capable of calculating the absolute value of the first and second current collector. The device of invention Group III as recited contains a control system and software components, but does not oxidize or reduce the solution to alter the balance of the oxidized and reduced form in the redox couple in the solution as recited in the device of Group IV. The device of Group IV includes the first electrode and the second electrode for applying a first and second potential to determining the ratio of an oxidized form and reduced form in a redox couple in a solution, and oxidizing or reducing the solution so as to alter the balance of the oxidized and reduced form in the redox solution to a degree dependent on the ratio of the first and second current, and further includes a controller system including a power source and sensors associated with the pair of electrodes; and software capable of calculating the absolute value of the first and second current collector. Since the two devices are directed to implementation of two different methods, one of determining the concentration of a redox couple in a solution, and the other of maintaining an electrochemical cell, the two devices are distinct from each other. The inventions require a different field of searching of different classes and sections employing different search strategies or search queries. Hence a restriction between the device of Group III and the device of Group IV is required.
 Applicant is advised that the reply to this requirement to be complete must include:
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143), and 
(ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder Information: The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722